Citation Nr: 1730120	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-43 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1964 to December 1968, including during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board denied the claim in November 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2015 Order, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision and remanding the Veteran's claim for consideration by the Board.  The Board most recently remanded the claim in September 2015.  Further development must be completed before the Board may proceed with adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's military personnel records show that he served aboard the USS Boston (CAG-1) from April 1966 to May 1968, and the USS Turner (DDR-834) from May 1968 to December 1968. 

The Board remanded the claim in September 2015 with specific instructions that the RO take all efforts to verify the Veteran's in-country service in Vietnam or its inland waterways.  A May 2017 memorandum details the steps taken to comply with the Board remand, but the conclusion is inaccurate.  

The memorandum notes that the Veteran served aboard the USS Boston from April 18, 1966 to May 19, 1968.  Further, the USS Boston was in the official waters of Vietnam from May 16, 1967 to June 20, 1967; July 8, 1967 to July 22, 1967; August 7, 1967 to September 7, 1967; September 14, 1967 to September 24, 1967, and; October 15, 1967 to October 16, 1967.

The memorandum refers to a March 30, 2017 request to the Joint Services Records Research Center (JSRRC) to verify if the Veteran was ever in Vietnam during the August, September and October 1967 periods.  In a May 18, 2017 response, the JSRRC indicated it had reviewed the 1967 command history and the May, June and July 1967 deck logs submitted by the USS BOSTON (CAG-1) for this Veteran's previous claim (note: that is a separate request for the May, June and July period sent on the same date) "which exceeds the maximum cumulative 60-day period for us to conduct deck log research."  The history and deck logs do not document that the ship docked transited inland waterways or that ships personnel stepped foot in the Republic of Vietnam.  It was the conclusion of the memo writer that records show the only Vietnam waterway the USS Boston was every in was Da Nang Harbor.

The response for the August, September and October period appears incomplete.  Rather than addressing the specifics of this Veteran's case, the JSRRC appeared to say it had already conducted a search for an earlier period and that search exceeded the limit for searches.  Thus, the Board cannot conclude that all action has been taken to verify the Veteran's in-country service in Vietnam or its inland waterways.

Given the duty to assist the Veteran in connection with this claim, additional requests should be made for the pertinent time period.

Additionally, the Veteran provided an updated Authorization and Consent to Release Information form in December 2016 to obtain private treatment records from Dr. M.S. from May 2005 to the present.  However, the treatment records received do not date prior to 2013.  Upon remand, treatment records from Dr. M.S. prior to 2013 and any outstanding records, including treatment in 2017, should be obtained.  Any outstanding VA medical records from the St. Louis VAMC should also be obtained and associated with the claims file.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the St. Louis VAMC.

2.  After obtaining any necessary authorization, request all outstanding medical treatment records from Dr. M.S. including any records prior to 2013.  All attempts to obtain additional identified records must be noted in the claims file.

3.  Take all appropriate action, to include contacting the National Archives and Records Administration (NARA) or JSRRC to verify the Veteran's in-country service in Vietnam or its inland waterways on the USS Boston (CAG-1), for the specific periods in July, August and September 1967.  Request the location of whether it anchored at any time, and whether any crew members went ashore for the time periods indicated.  Each request should be made in 60 day increments to include; July 1, 1967 - August 31, 1967, and September 1, 1967-  October 31, 1967.  Any unsuccessful attempts to obtain this evidence should be noted in the claims file.

4.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




